PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/121,058
Filing Date: 24 Aug 2016
Appellant(s): MASUDA et al.



__________________
Christopher W. Brody
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/22/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/27/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0186704 A1 to Eguchi et al. (Eguchi) in view of US 2005/0279327 A1 to Morita.

(2) Response to Argument
A.  The rejection of claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0186704 A1 to Eguchi et al. (Eguchi) in view of US 2005/0279327 A1 to Morita.
1. Appellant argues that It is error for the Examiner to characterize the invention as merely changing the size of the oil country tubular good (OCTG) of Eguchi and assuming that corrosion performance, inclusion control, and the ability to transport fuel are the only factors to be considered when considering modifying Eguchi.
Appellant argues that if one of skill in the art would change the dimensions of the OCTG steel pipe of Eguchi to be like that of Morita, then the modified steel pipe of Eguchi would perform differently than the unmodified Eguchi steel pipe. In support of this argument, Appellant refers to Exhibit A, which is technical literature submitted in 
Appellant also argues that the Examiner relies on similarities in terms of corrosion protection, inclusion control and the mere transporting of fuel but does not consider that OCTG pipes transport large quantities of oil/gas. It would be obvious to one of ordinary skill in the art that a larger steel pipe would be expect to transport larger quantities.  This is expected.  However, there is nothing in the art or in Exhibit A providing evidence or suggesting that the quantity of fuel transported substantially alters the properties or performance of the pipe.  However, it is established in the art and stated by Appellant that several factors including composition and inclusion control directly affect pipe properties, including but not limited to fatigue strength and critical internal pressure. See pages 6-8 of the Appeal Brief, which provide a summary of the claimed subject matter and state that fatigue strength and critical internal pressure are dependent upon several factors including composition, tensile strength, Ti and Al content, inclusion control, microstructure and prior austenite grain size.  The rejection over Eguchi in view of Morita does not merely rely on similarities in terms of corrosion protection, inclusion control and the transporting of fuel.  Primary reference, Eguchi, speaks to the aforementioned six factors that affect pipe performance, including critical internal pressure. Eguchi expressly discloses a corrosion resistant steel pipe for transporting fuel (para [0003]) that has an overlapping composition (para [0033]-[0055]), overlapping tensile strength (Table 3), overlapping amounts of Ti (para [0051]) and Al (para [0039]), suppressing inclusions (para [0039]), the same microstructure (tempered martensite, para [0055]) and an overlapping prior austenite grain size (para [0055]).  
As discussed above, Eguchi teaches an overlapping steel pipe with overlapping properties including the six factors that determine fatigue strength and critical internal pressure.  As discussed above, modifying the pipe dimensions of Eguchi to the pipe dimensions of Morita is obvious and Appellant’s Exhibit A does not provide evidence that changing pipe size alters microstructure, pipe properties or performance.  Therefore, Appellant has not provided sufficient evidence that the 7 inch Eguchi pipe, which can be used for OCTG, would be inoperable or would operate differently as a fuel injection pipe with an outer diameter of less than 1 inch.  
Appellant also argues that the language “for a fuel injection pipe” was indicated as functional in the rejection and did not limit the scope of claim 1.  However, the 

2. Appellant argues that the Examiner errs in the rejection of claims 4 and 6-8 and conclusion that the OCTG could have its sized changed and be a fuel injection pipe.
Appellant argues that the OCTG pipe of Eguchi cannot be considered the same as a fuel injection pipe as set forth in Morita.  Appellant further argues that the fact that fuel injection pipes are known is not sufficient to conclude that one of ordinary skill in the art would find it obvious to modify the size of the Eguchi pipe so that it is a fuel injection pipe.  However, as discussed above, both Eguchi and Morita teach steel pipes that transport fuel.  As discussed above, modifying pipe size is obvious.  The fatigue life and critical internal pressure of a steel pipe is determined by several factors including composition, microstructure, tensile strength, Ti and Al content, preventing formation of inclusions, prior austenite grain size and processing parameters.  Primary reference, Eguchi, teaches at least overlap in the aforementioned factors and is made by an overlapping process where the main difference is the size of the mandrel that forms the 
Therefore, it would be obvious to one of ordinary skill in the art to employ a range of pipe diameters and thicknesses, including a value that at least overlaps the claimed diameter and thickness, to arrive at a strong, corrosion-resistant steel pipe for fuel/oil applications (Eguchi, para [0011] and [0030] and Morita, para [0001] and [0022]) including but not limited to fuel injection (Morita, para [0001]).  

3.  Appellant argues that the Examiner errs in assuming that the properties found in OCTG are the same properties needed for a fuel injection pipe. 
Appellant argues that the examiner is saying that the pipes of Eguchi are the same but for their size but has not provided evidence to support this statement.  However, as discussed above, both Eguchi and Morita teach steel pipes for transporting fuel.  The rejection does not merely recite modifying the dimensions of a generic steel pipe.  Rather the rejection is drawn to modifying the dimension of the Eguchi steel pipe that has an overlapping composition, overlapping tensile strength, overlapping amounts of Ti and Al, prevention of inclusion formation, the same martensite microstructure and an overlapping prior austenite grain size that is made by a closely overlapping method.  As discussed above, merely modifying the size of the Eguchi steel pipe that has these overlapping properties made by this overlapping method to the size of the Morita steel pipe is not expected to substantially alter the properties or performance of the Eguchi steel pipe, absent evidence to the contrary.  Appellant has not provided such evidence.  
 Appellant further argues that the rejection points to sections of Eguchi that minimize cracking but this cracking is sulfide stress cracking.  Appellant argues that Morita does not mention sulfide stress cracking. It is noted that Morita does not mention cracking aside from mentioning that no cracking is observed (Morita, para [0024]).  Appellant therefore concludes that the cracking problem that exists for Eguchi is different than the cracking that exists for Morita and fuel injection pipes.  The reference to cracking in the rejection of claim 1 is drawn to motivation to control the amount of each element present to prevent cracking and points to para [0011] of Eguchi.  All cracking is typically considered detrimental to steel pipes.  One of ordinary skill in the art would typically want to avoid all types of cracking to increase the life and performance of the steel pipe.  Para [0039], [0051] and [0053] are drawn to controlling Al, Ti and Ca contents to prevent the formation of inclusions that cause a variety of problems including but not limited to stress sulfide cracking.  See page 7 of the Appeal Brief which describes the importance of controlling the amounts of Al and Ti to suppress formation of inclusions because inclusions can contribute to internal pressure fatigue.  Eguchi has the additional benefit of preventing stress sulfide cracking but does address an issue 
Appellant also argues that Eguchi is silent regarding internal pressures.  It is noted that Eguchi does not expressly recite internal pressure. However, Eguchi does teach several of the factors that contribute to controlling internal pressures and fatigue.  As discussed above, pages 6-8 of the Appeal Brief show that internal pressure fatigue and critical internal pressure is directly related to tensile strength (page 6), controlling Ti and Al contents to suppress inclusions (page 7), steel composition (pages 7-8), controlling microstructure and prior austenite grain size (page 8).  Eguchi does not expressly recite internal pressure fatigue or critical internal pressure but does disclose the factors that contribute to both.  Eguchi discloses an overlapping steel composition (para [0033]-[0055]), overlapping tensile strength (Table 3), controlling Ti (para [0051]) and Al contents to suppress inclusions (para [0039]), providing a martensitic microstructure (para [0055]) by an overlapping process as discussed above and providing an overlapping prior austenite grain size of 8.5 or more (para [0055]), which overlaps the instantly claimed range of 10.0 or more.  
Eguchi addresses the factors that contribute to controlling internal pressures and fatigues.  Therefore, the Eguchi/Morita steel pipe is considered capable of withstanding the high internal pressures of a steel fuel injection pipe, absent evidence to the contrary.  Appellant has not provided such evidence. 

4. Appellant argues that the Examiner errs in relying on the dimensions of Eguchi when using the critical internal pressure formula of claim 1.
However, the dimensions of the Eguchi steel pipe are not used in the critical internal pressure formula of claim 1.  Primary reference, Eguchi, discloses the pipe composition and tensile strength but not disclose the instantly claimed pipe dimensions. Therefore, the tensile strength data comes from Eguchi.  Secondary reference, Morita, is applied to teach the dimensions of the pipe. Therefore the pipe dimension data comes from Morita.  When this data is applied to the critical internal pressure formula (i) of claim 1, the formula is satisfied. IP ≥ 242.5 for TS=800 MPa.
Appellant further argues that the Examiner does not address the processing required to get the quarter inch pipe of Morita to retain the properties of the larger Eguchi pipe.  However, see section (2)(A)(1) above, which teaches that the larger Eguchi pipe and the smaller instantly claimed pipe are made by closely overlapping methods.  The main difference between the methods is the size of the mandrel that forms the pipe to the desired dimensions.  One of ordinary skill in the art would not expect mandrel size to substantially alter the properties of a steel pipe and therefore would not expect mere modification of pipe dimensions to substantially alter the properties or performance of the steel pipe, absent evidence to the contrary.  Appellant has not provided such evidence.  Eguchi expressly discloses at least overlap in six of the factors determined to directly affect fatigue life and critical internal pressure as described by Appellant on pages 6-8 of the Appeal Brief and discussed above.  Therefore, one of ordinary skill in the art would expect the overlapping Eguchi steel composition, with the same prior austenite grain size and same microstructure that is 

5. Appellant argues that the Examiner misunderstands the meaning of critical internal pressure limitation of claim 1.
However, the critical internal pressure limitation of claim 1 is understood.  Appellant argues that Table 5 shows values for the critical internal pressure and how the tested, measured critical internal pressure compares to the critical internal pressure calculated from formula (i).  However, none of the values from Table 5 are claim limitations.  The critical internal pressure limitation of claim 1 is a formula (i).  
It is noted that Eguchi does not test critical internal pressure to measure and compare tested, measured values to the calculation of formula (i).  However, testing, measuring and comparing are not recited claim limitations.  The positively recited claim language recites a formula (i) and does not recite quantitative values for comparison.  The formula (i) does provide for a calculation based on outer diameter (D), inner diameter (d), TS and α.  As discussed above, these values are applied to formula (i) 

6. Appellant argues that the Examiner errs in concluding that a pipe that has a high tensile strength, a Ti that falls within the claimed range, and an overlapping grain size, would necessarily have met the critical internal pressure limitation.
As discussed above, these factors, high tensile strength, Ti content and prior austenite grain size are three among several factors that contribute to critical internal pressure.  See Section (2)(A)(3), above.  As discussed above, Eguchi discloses an overlapping composition, overlapping tensile strength, the same microstructure, overlapping prior austenite grain size, overlapping Ti and Al contents to suppress 
A duplicate copy of the declaration filed 1/6/20 was included with the Appeal Brief filed 2/22/21. The declaration, Exhibit B, did not provide sufficient evidence that the Eguchi pipe could not be used a fuel injection pipe.  Appellant points to declaration Exhibit B, particularly Table 5 as evidence that high tensile strength alone does not necessarily provide the required critical internal pressure. Test No. 13 has a very high tensile strength but does not meet the required critical internal pressure limitation.  As discussed above, the rejection is not based on high tensile strength alone but on six overlapping factors that contribute to the critical internal pressure.  
Appellant points to declaration Exhibit B to state that the casting stage is important to ensure that the pipe has the desired critical internal pressure.  Appellant states that ‘More particularly, in order to obtain a sufficient critical internal pressure, it is important to suppress the formation of Ti-Al composite inclusions. As described in paragraph [0069] of the specification, “In order to suppress the formation of inclusions, it is preferable to adjust the chemical composition as described above as well as to increase the cross-sectional area of a cast piece in casting. This is because, after casting, large inclusions float up until solidification’.  This statement by Appellant expressly recites the importance of suppressing the formation of Ti-Al composite inclusions.  As discussed above, Eguchi discloses overlapping Ti and Al contents (para 2 or more and that the casting speed may, for example, be 0.5 m/min. See Exhibit A page 6, which shows that continuous casting provides a flat slab. Both Eguchi (para [0071]) and the instant disclosure (759, para [0029]) teach continuous casting but Eguchi is silent regarding the cross-sectional area of the casting or casting speed. As discussed above, composition, microstructure, prior austenite grain size, tensile strength, Ti and Al content and preventing formation of inclusions directly affect fatigue properties including critical internal pressure.  However, Appellant has not provided any evidence that casting cross-sectional area or casting speed for casting the billet prior to any heat treatment, pipe forming or microstructure formation suppresses inclusions more than controlling Ti and Al content or that casting cross-sectional area or casting speed substantially alters the final steel pipe product. Appellant also argues that secondary reference, Morita, is silent regarding inclusions or casting.  The examiner agrees.  However, secondary reference Morita is applied to teach pipe dimensions.  Primary reference, Eguchi, does disclose continuous casting in para [0071] and expressly discloses the importance of preventing inclusions by controlling Al content in para [0039].
Appellant argues that the inclusions discussed in Eguchi are only to control SSC (sulfide stress cracking).  However, the reference also discloses the importance of preventing inclusions to prevent a reduction in toughness (para [0039]).  Toughness is well established in the art as a desirable property in steel pipes (para [0056]).

Appellant again argues that Eguchi is not concerned with fuel injection pipes.  This argument has been addressed above in Sections (2)(A)(2)-(2)(A)(3).
Appellant also argues that the examiner has not considered that changing the size of the Eguchi pipe also changes the inner surface area per unit volume of the steel pipe.  Appellant argues that “When comparing an OCTG and a fuel injection pipe, a fuel injection pipe has an inner surface area per unit volume that is an order of magnitude larger than that of an oil well pipe. This means that probability of the Ti-Al composite inclusions near an inner surface of the fuel injection pipe is also an order of magnitude larger than that of an oil well pipe, with this probability increasing the risk of failure of the pipe”.  However, appellant does not provide evidence to support this argument.  As discussed above, Eguchi teaches six of the factors stated by Appellant to provide the desired critical internal pressure, overlapping composition, overlapping Ti and Al content, prevention of inclusions, the same fine-grained microstructure, overlapping prior austenite size and an overlapping process. Therefore, one of ordinary skill in the art would expect the Eguchi/Morita steel pipe to have at least an overlapping critical internal pressure.  Eguchi teaches casting conditions but is silent regarding casting 

7. Appellant argues that the Examiner makes a number of statements in the Detailed Action that are not accurate and rebutted below.
It is noted that the following arguments by Appellant are related to the response to arguments in the Final Office Action, mailed 8/27/20, and not the cited directly to the rejection of claims 1-8 as obvious over Eguchi in view of Morita.
Appellant argues that ‘On page 10, lines 2-4, of the Detailed Action, the Examiner says that “One of ordinary skill in the art would expect fatigue fracture and high internal limits to cause failures in all steel pipes, including but not limited to both fuel injection pipes and oil well pipes, absent evidence to the contrary. Applicant has not provided such evidence.”  Applicant argues that this observation fails to address the issue of patentability stating “Of course, steel pipes are going to fail when subjected to sufficiently high pressures. However, the issue here is not that pipes will fail but rather whether the Examiner is justified in saying that the properties relevant to the OCTG 
Appellant further argues that ‘On page 10, lines 11-15, of the Detailed Action, the Examiner says “As a matter of course, a higher strength of a steel pipe material allows a higher pressure to be applied to the inside of the pipe". This suggests that for a steel pipe with at least an overlapping composition, that the higher strength pipe would also have a higher internal pressure limit, absent evidence to the contrary.” As with the statement made on page 10 of the Detailed Action, the Examiner makes assumptions that only strength is a factor in determining critical internal pressure’. However, as discussed above, the Eguchi/Morita rejection does not only rely on strength but rather relies on six overlapping factors that determine critical internal pressure, as discussed above. 
Appellant also argues that ‘On page 11 of the Detailed Action, the Examiner says “As discussed above, Eguchi teaches an overlapping composition, Ti content and prior austenite grain size. Applicant further argues that a fine-metal microstructure that suppresses Ti-Al composite inclusions also provides the desired internal pressure. 
Appellant argues that ‘On page 12, lines 17 and 18, of the Detailed Action, the Examiner again says “However, as discussed above, critical internal pressure is directly related to tensile strength.” Again, the Examiner overgeneralizes critical internal pressure as though it is strictly controlled by strength. The prior art refutes this in paragraph [0012] of the specification, wherein it is acknowledged that critical internal pressure is influenced by other factors’.  However, as discussed above, the rejection over Eguchi/Morita does not only rely on strength and does not consider critical internal pressure to be strictly controlled by strength but rather relies on the six overlapping factors (one of which is strength) that determine critical internal pressure, as discussed above. 

Appellant further argues that the Examiner has not addressed how exactly the artisan is to take the quenched and tempered seamless tube of 7 inch size in Eguchi 
Appellant further argues that ‘On page 13 of the Detailed Action, the Examiner says “Both an oil well pipe and a fuel injection pipe require high strength and can fail due to cracking, fatigue and internal pressures. Therefore, Eguchi and Morita are analogous art.” The Examiner makes an erroneous assumption here. Eguchi does not teach that OCTG and fuel injection pipes have any commonality’. However, as discussed above, both Eguchi and Morita disclose steel pipes that transport fuel.  Appellant again points to Exhibit A stating that pipes with diameters of up to 20 inches have are a different field of endeavor.  This appears to be based on the size of the pipe.  However, see Section(2)(A)(1) above, which shows that Exhibit A teaches pipes of 2-3/8 inches and 26 inches. Both pipes have very different sizes, are both used to transport fuel and both require a tempered martensitic structure, high strength, high corrosion resistance and resistance to bursting (pages 1 and 19).  As discussed above, it would be obvious to one of ordinary skill in the art to employ a range of pipe diameters and thicknesses, including a value that at least overlaps the claimed diameter and thickness, to arrive at a strong, corrosion-resistant steel pipe for fuel/oil applications (Eguchi, para [0011] and [0030] and Morita, para [0001] and [0022]) including but not Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In response to Appellant's argument that Eguchi and Morita are not in the same field of endeavor (are nonanalogous art), it has been held that a prior art reference must either be in the field of Appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the Appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Eguchi and Morita are strong, corrosion resistant steel pipes that transport fuel and are therefore considered to be the same field of endeavor. 
Appellant further argues that ‘The Examiner on page 14, lines 6-8, of the Detailed Action, says the following regarding Applicant’s arguments about the casting conditions and effect on critical internal pressure, “In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the 
Appellant further argues that ‘The Examiner on page 15, lines 1-8, of the Detailed Action, says the following “The Examiner stated that the term "IP has no quantitative value". There is no quantitative, numeric value assigned to IP in the claim language. IP is defined by an equation that has been addressed in the rejection. Primary reference, 
The Examiner’s position in this regard is in error. As pointed out above, the calculation of formula (i) has a unit of MPa. What claim 1 requires is that the steel pipe has a critical internal pressure that satisfies formula (i). As pointed out above, the Examiner has improperly addressed the critical internal pressure limitation by mixing a piece from Eguchi with a piece from Morita and this taints the rejection and requires its reversal’.  However, as discussed above in Section (2)(A)(4)-(2)(A)(5), the recited IP limitation in claim 1 is drawn to a formula (i).  The claim as written do not positively recite a test that must be performed to arrive at a measured IP value or that the measured IP value from the test must then be compared to the value provided by the calculation of formula (i).  The claim language merely recites a formula (i).  Eguchi teaches the tensile strength. Morita teaches the pipe dimensions.  Appellant’s testing and comparing test values with the values of the formula (i) are not recited claim limitations.  The claim limitation is a recitation of a formula (i).  The tensile strength and dimensions of Eguchi and Morita are placed into the formula (i) and the formula is thereby satisfied.
Appellant argues that ‘On page 15, lines 17 and 18, of the Detailed Action, the Examiner says “It is agreed that the disclosure provides data and quantitative values for IP, however the instant claim language does not recite such quantitative values.” This statement goes to the Examiner’s misunderstanding of the critical internal pressure limitation. As pointed out above, the critical internal pressure limitation of claim 1 does 
Appellant also argues that ‘On page 16, lines 10 and 11, of the Detailed Action, the Examiner again reiterates the position that the common factors of fuel transport and corrosion resistance means that changing the size of Eguchi’s OCTG would not make its performance change by saying “It is the examiner's position that it is obvious to one of ordinary skill in the art to manipulate pipe dimensions as desired to provide a pipe with the desired strength and pressure characteristics for the particular fuel application. In the instant case, both Eguchi and Morita both teach strong, corrosion resistant steel pipes used in the transfer of fuel. Also see MPEP 2144.04(N)(A), cited above. Applicant has not provided evidence that the Eguchi pipe or the Eguchi/Morita pipe would perform differently from the prior art device when the size is altered.” ‘.  Note that Appellant points to Exhibit A again to teach the background of OCTG pipes.  However, see 
Appellant points to declaration Exhibit B stating that the declaration establishes that the conditions for fuel injection pipes are not the same as OCTG and is further evidence to refute the Examiner’s position that one of skill in the art would understand that an OCTG like Eguchi and a fuel injection pipe like Morita that is 1/28 the size of the exemplified OCTG of Eguchi are for all intents and purposes only different in size and perform similarly in both OCTG and fuel injection pipe applications.  However, as stated above, declaration Exhibit B does not provide evidence that the conditions for fuel injection pipes are not the same for OCTG or that merely changing the size of the steel pipe changes the properties or performance of the pipe.  See Section (2)(A)(6) above, which states why declaration Exhibit B is not sufficient to overcome the reference.  Also see Sections (2)(A)(1)-(2)(A)(2) above, which state why merely modifying the dimensions of the Eguchi steel pipe to the dimensions of Morita pipe is not expected to substantially alter the properties or performance of the pipe.  Also see Section (2)(A)(3) above, which describes the six overlapping factors taught in Eguchi that have been determined to control critical internal pressure.  Therefore, the overlapping Eguchi/Morita pipe is expected to perform similarly in OCTG and fuel injection applications because the main difference between the two is the size of the steel pipes 
Appellant argues that ‘Finally, the Examiner says on page 16, lines 17-19, of the Detailed Action, “It is the examiner's position that the difference is merely the size of the pipes and that controlling pipe size is obvious, absent evidence to the contrary. Applicant has argued but not provided such evidence.” As in other places in the final rejection, the Examiner fails to consider the differences between an OCTG and its drilling environment and a fuel injection pipe that is subjected to extremely high pressures and just characterizes the invention as nothing more than changing the shape of the OCTG of Eguchi. Nothing could be farther from an accurate description of the invention. The invention of claim 1 is a steel pipe of small size that has a controlled amount of Ti, controlled grain size, controlled processing when making the pipe, and a critical internal pressure that is improved over the prior art. This is not arrived at by merely making the 7 inch OCTG of Eguchi into the quarter inch pipe of Morita. The Examiner has failed to establish a prima facie case of obviousness against claim 1 and the rejection must be reversed for this reason’.  However, as discussed in every section above, Appellant argues that the larger Eguchi pipe is different from the smaller Morita pipe but has not provided evidence to support this argument.  Sections (2)(A)(1)-(2)(A)(2) above, discuss why modifying the dimensions of Eguchi with Morita are obvious and are not expected to substantially alter the properties or performance of the Eguchi steel pipe.  Sections (2)(A)(3)-(2)(A)(4) above, discuss how and why the Eguchi/Morita steel pipe can be used as a fuel injection pipe. Sections (2)(A)(5)-(2)(A)(6) above discuss how and why the overlapping Eguchi/Morita pipe that has six of 

8. Appellant argues that the Examiner errs in rejecting claims 3 and 5.
Appellant argues that the rejection of claims 3 and 5 fail for the same reason that the rejection of claim 1 fails.  As discussed above, the rejection of claim 1 stands.  Therefore, the rejections of claims 3 and 5 also stand.

9. Claim 2 is dependent from claim 1.
For the above reasons, it is believed that the rejections should be sustained.

	10. In conclusion Appellant states “To recap, the Examiner makes a number of errors in finally rejecting claims 1-8. These errors include assuming a similarity in performance when taking an OCTG, for example 7 inches in outer diameter which is designed for oil rig use, and changing its size so that its outside diameter is a quarter inch like that of Morita. The Examiner fails to considers the differences in operational parameters and needs/properties between OCTG and fuel injection pipes when characterizing the invention solely as a mere difference in size. The Examiner also fails to consider the total meaning of the critical internal pressure limitation and this failure also leads to a defective rejection. The Examiner fails to consider that the kind of cracking to be controlled in Eguchi is not the same kind that is of concern in fuel injection pipes and this failure also leads to an improper rejection”.
However, see Sections (2)(A)(1)-(2)(A)(6), above. As discussed above in Sections (2)(A)(1)-(2)(A)(2), it is considered obvious to modify the size of the Eguchi steel pipe to the size of the Morita steel pipe.  As discussed above in Sections (2)(A)(1)-(2)(A)(2), one of ordinary skill in the art would not expect merely changing the dimensions of the Eguchi steel pipe to substantially alter the properties or performance of the Eguchi steel pipe. The Eguchi/Morita steel pipe has overlapping composition, overlapping tensile strength, overlapping Ti and Al content, inclusion suppression, overlapping prior austenite grain size, the same martensite microstructure and is made by an overlapping process, all of which contribute to improved fatigue life and improved critical internal pressure of the steel pipe, as discussed above. Therefore, merely changing the size of the pipe is not expected to substantially alter these properties or the performance of the steel pipe.  The total meaning of the critical internal pressure has been addressed above in Section (2)(A)(5), above.  As discussed above in Section (2)(A)(3), all cracking in steel pipes is considered detrimental and one of ordinary skill in the art would seek to avoid all types of cracking.  Inclusions have been stated by Appellant to directly affect internal pressures in fuel injection pipes.  Eguchi seeks to suppress inclusions, as discussed above, therefore the Eguchi/Morita steel pipe is concerned with at least one issue that effects fuel injection pipes. See Sections (2)(A)(1), (2)(A)(3) and (2)(A)(6), above regarding inclusions.
Eguchi in view of Morita teaches an overlapping corrosion resistant steel pipe for transporting fuel in a safe, reliable manner.  The Eguchi/Morita steel pipe has overlap in 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/L.E./Examiner, Art Unit 1734    
                                                                                                                                                                                                    Conferees:
/JONATHAN JOHNSON/Supervisory Patent Examiner, Art Unit 1734                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.